DETAILED ACTION
This office action is responsive to applicants’ amendment in reissue application 16/566,709 filed Feb. 2, 2022 of US Patent Number US 9,876,620 B2 issued to Nam et al on Jan. 23, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Status of claims

Claims 1-19, 21-26 and 28-31 are pending. Claims 20 and 27 are cancelled


Response to Arguments

35 USC 251 (recapture): Applicants argue that recapture has been avoided by incorporating the limitations of cancelled claim 20 into independent claim 18. The examiner respectfully disagrees. The subject limitations of now cancelled claim 20 recite the following:
 wherein an uplink channel transmission in a cell associated with a primary cell group (PCG) is prioritized over an uplink channel transmission in a cell associated with a secondary cell group (SCG) when the uplink channel transmission in the cell associated with PCG and the uplink channel transmission in the cell associated with the SCG are of a same priority.

The apparatus claims no longer require the limitations relating to; 
based on an information to be communicated, prioritize and allocate a transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),

apply a priority tie-breaking to the prioritization and allocation; and

The method claims no longer require the limitations relating to;
prioritizing, according to an information type to be communicated, and allocating a
transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),

applying a priority tie-breaking to the prioritization and allocation; and

Here, the examiner finds that the newly added limitation from claim 20 fails the recapture test because; a) it does not require being based on information to be communicated as recited in the aforementioned recaptured phrase, and b) it does not require being prioritized between a transmission power between a master CA Group (MCG) and a secondary CA Group (SCG), and c) it does not apply a priority tie-breaking to the prioritization and allocation, and 4) it requires a primary cell group (PCG) and not a master CA Group (MCG) as recited in the aforementioned recapture phrase. In other words, the reissue claims were not materially narrowed in aspects related to the surrendered subject matter. (See MPEP 1412.02) Accordingly, the examiner maintains that applicants’ amendment has not avoided the recapture rule. Hence, the recapture rejection is maintained. 

35 USC 112(6) claim interpretation: Applicants argue (at page 22) that “the Office Action ignores the main processor 340 in Fig. 3, and contains no explanation as to why a skilled artisan 
processing circuitry coupled to the transceiver and configured to, when the UE is configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CGI) and a second CA group (CG2)…

Instead, the claim requires, and the cited Figure (Fig. 3) shows, processing circuity coupled to the transceiver and… The aforementioned claims do NOT recite (or require) that main processor 340 is coupled to (or in control of) the RX/TX processing circuity as alleged by applicants. Accordingly, applicants’ arguments fail to persuade and are more specific than required by claims 1-9 relative to the term “processing circuitry”.1 Regarding claims 18 and 24 the claims recite the following:
Claims 18:
a processor coupled with the transceiver and configured to allocate power to uplink
channel transmissions according to a priority order when the UE operates with carrier
aggregation (CA) and a total transmit power for the uplink channel transmissions would exceed a maximum transmission power that is a linear value,…

Claim 24: 
wherein the processor is further configured to allocate a transmission power to an uplink channel transmission with a higher priority order, and allocate a remaining power to a remaining uplink channel transmission.

	While in this instance, the recited “processor” of claims 18 and 24 can be understood as main processor 340, the recited functions require that the processor is “configured to” allocate power to uplink channel transmissions according to a priority order when the UE operates with carrier aggregation (CA) and a total transmit power for the uplink channel transmissions would exceed a maximum transmission power that is a linear value,… (claim 18), and allocate a transmission power to an uplink channel transmission with a higher priority order, and allocate a remaining power to a remaining uplink channel transmission (claim 24) respectively.
	Applicants have argued that algorithmic support for these functions can somehow be gleaned from Figs. 6A-6B, 7A-7B, 8, 9-12B and 12A-12A. Upon review the examiner finds that these figures do appear to disclose the entire function as claimed. For example, claim 18 requires that the processor is “configured to” allocate power to uplink channel transmissions according to a priority order when the UE operates with carrier aggregation (CA) and a total transmit power for the uplink channel transmissions would exceed a maximum transmission power that is a linear value,…  However, while cited figures Figs. 6-12 show, for example, transmitting to a selected PUCCH, and selectin procedures for PUxCH selection, the examiner is unable to locate anything indicating allocating power based on a specific priority order2, total transmit power, or exceeding maximum transmission power that is a linear value3 as functionally recited in claim 18. Accordingly, applicants’ arguments fail to persuade and the claim construction is maintained as set forth below. 4

35 USC 112: Applicants argue (page 24) that the 35 USC 112 rejections should be withdrawn in view of arguments made relative to 112(f) rejections above. For reasons set forth above the examiner maintains the 112(1&2) rejections regarding the claimed processing circuitry, processor and UE as set forth below. 

35 USC 103: Applicants further argue (page 26) that the examiners’ Office Action does not address certain functions of claim 1 and questions what authority the examiner uses not to do so. In response the authority is in the 35 USC 112 statute itself. For example, MPEP 2181(II)(B) recites the following:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. (emphasis added)

As previously noted, the examiner submits that as best understood, the ‘620 specification lacks a explanation of how the recited structure performs the claimed functions.5 Hence the examiner has interpreted the recited structure and function of claims as set forth below under Claim Interpretation.
Applicants further argue (page 25) that the following below emphasized limitation are not found in the applied prior art:
Claim 1 recites:
1. A user equipment (UE) in a wireless communication network, the UE comprising:
a transceiver configured to transmit and receive signals; and

processing circuitry coupled to the transceiver and configured, when the UE
is configured to communicate with a plurality of carrier aggregation (CA) groups
with at least a first CA group (CGJ) and a second CA group (CG2), based on an
information to be communicated, to:

prioritize and allocate a transmission power between a master CA
Group (MCG) and a secondary CA Group (SCG),
apply a priority tie-breaking to the prioritization and allocation, and
transmit, via the transceiver, a first uplink control information
(UCI) to a cell belonging to the CG 1 and a second UCI to a cell belonging to CG2,
wherein:
when the first UCI and the second UCI comprise identical UCI types and
when the CGJ is the MCG and the CG2 is the SCG, the processing circuitry is
configured to apply a first power control formula for a physical uplink shared
channel (PUSCH) on the cell belonging to the CGJ and a second power control
formula for the PUSCH on the cell belonging to the CG2, and

the PUSCH on the cell belonging to the CGJ is prioritized over the PUSCH
on the cell belonging to the CG2, wherein each power control formula specifies a
respective allocation of power for transmission to a respective cell. [Emphasis
added].

	The examiner again respectfully disagrees. As set forth below under Claim Interpretation, the examiner has interpreted the aforementioned emphasized functions under 35 USC 112(6) and determined that such functions lack sufficient algorithmic support. As noted above, the examiner has reviewed applicants alleged support for such functions and found that Figs. 6A-6B, 7A-7B, 8, 9-12B and 12A-12A lacked support for the entire function as claimed. Id. Accordingly, the 35 USC 103 rejections are maintained as set forth below. 

Objections Under 37 C.F.R. 1.173(c)

Applicants’ amendment to the claims of Feb. 2, 2022 is objected to for not providing an explanation of the support in the disclosure of the patent for the changes made to the claims as required under 37 C.F.R. 1.173(c). Applicants statement at page 19 of the amendment of that Support for those claim amendments is found in at least the claims as issued as well as in 16:25-18:53, 19:51-20:32, 23 :6-24:42, 24: 10-26:5, and 27:47-28:30 of the specification does not constitute an explanation of support for the specific changes made to the claims. Corrective action is required. 
Recapture

	New claims 18-31 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
New claims 18-31 meet the three-prong test for recapture because 1) they are broader in scope than original patented claims 1-17, 2) the broadened aspects relate to surrendered subject matter, and 3) the claims do not appear to be materially narrowed in other aspects.6
Specifically, the apparatus claims no longer require the limitations relating to; 
based on an information to be communicated, prioritize and allocate a transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),

apply a priority tie-breaking to the prioritization and allocation; and

prioritizing, according to an information type to be communicated, and allocating a
transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),

applying a priority tie-breaking to the prioritization and allocation; and

During prosecution of the 14/150,606 application, the examiner applied the prior art reference Li (US 2014/0119304 A1) and Chen (US 2011/0319120 A1) in rejecting the pending claims under §§ 102/103.  See, e.g. Non-Final Rejection 3/2/2017.  In their response of 5/31/2017, applicants amended the independent apparatus and method claims to include the limitations noted above.  In other words, the claims were asserted as distinguishable from prior art adding the aforementioned limitations. See Id.  
New claims 18-31, by contrast, have eliminated these features. Because these features were specifically added by an amendment to make the claims allowable over the prior art, and the applicant relied on these features to overcome the prior art, these features relate to surrendered subject matter. See, e.g. MPEP 1412.02 II(B)(2)  Since these features do not appear to be present in new claims 18-31, the broadening of the reissue claims is clearly in the areas of the surrendered subject matter.  Further, the reissue claims do not appear to have been materially narrowed relative to the surrendered subject matter.


Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless 

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The claims recite the following Functional Phrases:
	Claims 1 and 18 recite:
FP#1: a transceiver configured to transmit and receive signals; and


	Claim 1 further recites: 

FP#2: processing circuitry coupled to the transceiver and configured to, when the UE is configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CGI) and a second CA group (CG2)…


	Claims 1 and 7 recite:

FP#3: the processing circuitry is configured to apply a first power control formula for a physical uplink shared channel (PUSCH) on the cell belonging to the CG I and a second power control formula for the PUSCH on the cell belonging to the CG2…


Claims 2, 4 and 8 recite:

FP#4: the processing circuitry is configured to apply a first power control formula for a HARO-ACK transmission to the cell belonging to the CGl, and a second power control formula for a non-HARO-ACK transmission/communication cell belonging to the CG2…

Claims 4, 7, 9, 12, 13 and 15 recite:

FP#5: a user equipment (UE) configured to communicate with a plurality of carrier aggregation
(CA) groups with at least a first CA group (CGl) and a second CA group (CG2)…


Claims 4 and 7 recite:

FP#6: the UE comprising processing circuitry configured to: based on an information to be communicated, prioritize and allocate a transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),


Claims 3, 5 and 6 recite:

FP#7: the processing circuitry is further configured to: assign full power to a prioritized transmission to a cell in the MCG; and assign remaining power to a non-prioritized transmission to a cell in the SCG…


New claim 18 recites:

FP#8: a processor coupled with the transceiver and configured to allocate power to uplink
channel transmissions according to a priority order when the UE operates with carrier
aggregation (CA) and a total transmit power for the uplink channel transmissions would exceed a maximum transmission power that is a linear value,


New claim 24 recites: 

FP#9: wherein the processor is further configured to allocate a transmission power to an uplink channel transmission with a higher priority order, and allocate a remaining power to a remaining uplink channel transmission…



 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#9 do not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#9 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#7 recite the following functions: 
FP#1: a transceiver “configured to” transmit and receive signals; and

 processing circuitry coupled to the transceiver and “configured to”, when the UE is configured to communicate with a plurality of carrier aggregation (CA) groups…. based on an information to be communicated….
-	prioritize and allocate a transmission power…
-	apply a priority tie-breaking…
-	transmit, via the transceiver, a first uplink control information (UCI)..

FP#3: the processing circuitry is “configured to” apply a first power control formula for a physical uplink shared channel (PUSCH) on the cell belonging to the CG I and a second power control formula for the PUSCH on the cell belonging to the CG2… 

FP#4: the processing circuitry is “configured to” apply a first power control formula for a HARO-ACK transmission to the cell belonging to the CGl, and a second power control formula for a non-HARO-ACK transmission/communication cell belonging to the CG2…

FP#5: a user equipment (UE) “configured to” communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CGl) and a second CA group (CG2)…

FP#6: the UE comprising processing circuitry “configured to”: based on an information to be communicated, prioritize and allocate a transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),

FP#7: the processing circuitry is further “configured to”: assign full power to a prioritized transmission to a cell in the MCG; and assign remaining power to a non-prioritized transmission to a cell in the SCG…

FP#8: a processor coupled with the transceiver and “configured to” allocate power to uplink
channel transmissions according to a priority order when the UE operates with carrier
aggregation (CA) and a total transmit power for the uplink channel transmissions would exceed a maximum transmission power that is a linear value,

FP#9: wherein the processor is further “configured to” allocate a transmission power to an uplink channel transmission with a higher priority order, and allocate a remaining power to a remaining uplink channel transmission…

In other words, the transceiver, processor, processing circuitry and UE being “configured to” are simply generic place holders for the term “means” in performing the recited functions of receiving, convert(ing), regulating, maintaining and coupling respectively. 
Here, the examiners find that the following:

Regarding FP#2-9, while the processor, processing circuitry, and UE may be known terms of art, and in some cases understood as having a particular structure (e.g. a microcontroller, microprocessor, DSP, etc.) they are not known to perform the claimed functions of allocating, assigning, prioritizing, communication, and transmitting without the use of special programming (e.g. an algorithm). Accordingly, FP#2-9 meets prong A. 

3-Prong Analysis: Prong (B)
FP#2-9 meet invocation prong (B) because they recite the functions for the “processor, processing circuitry, and UE to perform the functions of allocating, assigning, prioritizing, communication, and transmitting respectively, as noted above.

3-Prong Analysis: Prong (C)
FP#2-9 meet invocation prong (C) because FP#2-9 do not recite sufficient structure for performing the entire claimed function.  Based upon a review of the aforementioned claims, the Examiners find that FP#2-9 recite very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. 
In view of the Examiners findings above that FP#2-9 meets invocation prongs (A)-(C), the Examiners conclude FP#2-9 invoke interpretation under 35 U.S.C. §112 (f).

Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is 'corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.” In re Aoyama,, 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. ElektaAB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
In light of the above the examiner finds:
Based upon a review of FP#2-4 and 7 the examiners find that while the recited processing circuitry is disclosed as blocks 315 and 325 in Figure 3 of the ‘620 specification, the actual structure (e.g. hardware circuit, microprocessor, DSP, and/or hardware/software combination) does not appear to be disclosed. Hence, for the purposes of prior art rejections the recited processing circuitry is interpreted as simply a generic off-the-shelf processor. 
Regarding FP#5 and 6 the examiners find that while the recited user equipment (UE) is disclosed as Figure 3 of the ‘620 specification (e.g. at 3:51), it is broadly disclosed in the ‘620 as remote wireless equipment inclusive of mobile phones, desktop computers and even vending machines. (‘620 at 5:41). Hence, for purposes of prior art rejections, the recited user equipment (UE) is interpreted and any computer related device capable of wireless communication. 
Regarding FP# 8 and 9, the recited processor is disclosed as processor 340 (Fig. 3) and generally indicated as being a microprocessor or microcontroller. (‘620 at 8:23) Hence, for 
Claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘808 specification as noted above. (See Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.7

Claim Rejections - 35 USC § 112
Claims 1-19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 2-4, 7 and 8 the term processing circuitry is “configured to” lacks written description support because the ‘620 specification provides no disclosure of what the processing circuitry actually consists of, or how it is “configured to” perform the recited prioritize, assign/allocate transmission power, or applying a power control formula as claimed. No process or algorithm appears to be disclosed linking the processing circuitry to the recited prioritize, assign/allocate transmission power, or applying a power control formula… functions.
In claims 4, 7, 9, 12, 13 and 15 the term user equipment (UE) being “configured to” lacks written description support because the ‘620 specification provides no disclosure of how the user equipment (i.e. Fig. 3) is actually “configured to” perform the recited communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group… and prioritize and allocate a transmission power… as claimed. No process or algorithm appears to be disclosed linking the user equipment (UE) to the recited communicate with a plurality of carrier aggregation (CA) groups… and prioritize and allocate a transmission power… functions.
In claims 18 and 24 the term processor being “configured to” lacks written description support because the ‘620 specification provides no disclosure of how the recited processor is “configured to” perform the recited assign full power to a prioritized transmission to a cell in the MCG… and allocate power to uplink channel transmissions according to a priority order… as claimed. No process or algorithm appears to be disclosed linking the processor to the recited assign full power… and allocate power to uplink channel… functions.
	Dependent claims inherit the defects of the claims from which they depend.
Figs. 8&9 are drawn to collision handing. (‘620 at 3:65, 4:1)
Claims 1-20, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, the claims are rendered ambiguous because, as explained above, it is unclear how the recited processing circuitry, user equipment (UE) and processor are actually “configured to” to perform the recited acts of prioritize, assign/allocate transmission power, or applying a power control formula…, and communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group…, and prioritize and allocate a transmission power… assign full power…, and allocate power to uplink channel… respectively. Hence, a skilled artisan would be at odds to determine the metes and bounds of the claims.


Claim Rejections - 35 USC § 103
Claims 1-17, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2013/067430 Al to Haim et al and/or WO 2010/091425 A2 to Shin et al. 
1. (Original) A user equipment (UE) in a wireless communication network, the UE
comprising: (Haim at Figs. 1A and 1B / Shin 0023, Fig. 3)

a transceiver configured to transmit and receive signals; and
(Haim at Fig. 1 [11] and Fig. 2[120] / Shin 0028-0029, Fig. 3)

processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) coupled to the transceiver (Haim at Fig. 1B[120] / Shin Fig. 3[317]) and configured to, when the UE (Haim at Figs. 1A and 1B / Shin Fig. 3 WTRU 210) is configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CGI) and a second CA group (CG2), (Haim at 0059-0062, 0067 / Shin 0032-0033)8

based on an information to be communicated, prioritize and allocate a
transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),
	(Haim at 0080 / Shin 00104-00109)

apply a priority tie-breaking to the prioritization and allocation; and
(See, e.g. Haim at 0080 addressing same priority / Shin 00107)

transmit, via the transceiver, a first (UCI) to a cell belonging to the CG1 and a second UCI to a cell belonging to CG2, wherein: (Haim at 0080, 00192 / Shin 00104, 00107)

when the first UCI and the second UCI comprise identical UCI types and when the CG1
is the MCG and the CG2 is the SCG, the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) is configured to apply a first power control formula (Haim [00139-194 , equations 19-55/ Shin 0032 - WTRU may use a power control formula]) for a physical uplink shared channel (PUSCH) on the cell belonging to the CG1 and a second power control formula (Haim [00139-194, equations 19-55)  / Shin 0032-67 – equations 1-13]  for the PUSCH on the cell belonging to the CG2; and (Haim at 0080, 00192 / Shin 0032-67)

the PUSCH on the cell belonging to the CG1 is prioritized over the PUSCH on the cell
belonging to the CG2, (Haim [0093] / Shin 00104) wherein each power control formula specifies a respective allocation of power (Haim 00147, 00189, equations 24, 45-50 / Shin 0032-67 – equations 1-13) for transmission to a respective cell. 

2. (Original) The UE of Claim 1, wherein when the first UCI comprises a hybrid automatic-repeat-request acknowledgement (HARQ-ACK) and the second UCI does not include a HARQ-ACK, (Haim 0093) the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) is configured to apply a first power control formula (Haim [00139-194], equations 19-55 / Shin 0032-67 – equations 1-13) for a HARQ-ACK transmission to the cell belonging to the CGI, and a second power control formula (Haim [00139-194], equations 19-55 / Shin 0044, 00137) for a non-HARQ-ACK transmission cell belonging to the CG2, wherein the HARQ-ACK to the cell belonging to the CG1 is prioritized over a channel state information (CSI) to the cell belonging to the CG2, wherein each power control formula (Haim [00139-194 equations 19-55 / Shin 0032-67 – equations 1-13) specifies a respective allocation of power for transmission to a respective cell.


3 (Original) The UE of Claim 1, wherein the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315])  is further comprised to: 
assign full power to a transmission to a cell in the MCG; and (Haim 0080-0081 – all available power / Shin 00158 – addressing full power)
assign zero power to a transmission to a cell in the SCG. (Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power set to zero)


4. (Original) For use m a wireless communication network, an apparatus (Haim at Figs. 1A and 1B / Shin Figs. 1-3) comprising:

a user equipment (UE) (Figs. 1&2[102] / Shin Fig. 3 WTRU 210) configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CG1) and a second CA group (CG2); (Haim at 0059-0062, 0067 / Shin 0032-0033)

the UE comprising processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) configured to:

based on an information to be communicated, prioritize and allocate a transmission power between a master CA Group (MCG) and a secondary CA Group (SCG), and (Haim at 0080 / Shin 00104-00109)

transmit a first uplink control information (UCI) on a physical uplink shared channel (PUSCH) to a cell belonging to the CG1 and a second UCI on the PUSCH to a cell belonging to the CG2, (Haim at 0080, 00192 / Shin 00104, 00107)


wherein when the first UCI comprises a hybrid automatic-repeat-request acknowledgement (HARQ-ACK) and the second UCI does not include a HARO-ACK, (Haim 0093 / Shin 0044, 00137) and when the CG1 is the MCG and the CG2 is the SCG, the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) is configured to apply a first power control formula (Haim [00139-194], equations 1-55 / Shin 0032 - WTRU may use a power control formula) for a HARQ-ACK transmission to the cell belonging to the CG1, and a second power control formula for a non-HARQ-ACK transmission cell belonging to the CG2, wherein the HARQ-ACK to the cell belonging to the CG1 is prioritized over a channel state information (CSI) to the cell belonging to the CG2, wherein each power control formula (Haim [00139-194], equations 19-55 / Shin 0032-67 – equations 1-13) specifies a respective allocation of power for transmission to a respective cell.

5. (Original) The apparatus of Claim 4, wherein the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) is further configured to:
assign full power to a prioritized transmission to a cell in the MCG; and (Haim 0080-0081 – all available power / Shin 00158 – addressing full power)
assign remaining power to a n on-prioritized transmission to a cell in the SCG. (Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power set to zero)

6. (Original) The UE (Haim Figs. 1&2[102] / Shin Fig. 3 WTRU 210) of Claim 4, wherein the processing circuitry (Haim at Fig. 1B[118]) is further configured to:
assign full power to a prioritized transmission to a cell in the MCG; and (Haim 0080-0081 – all available power / Shin 00158 – addressing full power)
assign zero power to a non-prioritized transmission to a cell in the SCG. (Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power set to zero)


7. (Original) A system comprising:
a user equipment (UE) (Haim Figs. 1&2[102] / Shin Fig. 3 WTRU 210) configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CGI) and a second CA group (CG2); Haim at 0059-0062, 0067 / Shin 0032-0033

the UE comprising processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) configured to:

based on an information to be communicated, prioritize and allocate a
transmission power between a master CA Group (MCG) and a secondary CA Group (SCG), (Haim at 0080 / Shin 00104-00109)

apply a priority tie-breaking to the prioritization and allocation; and
(See, e.g. Haim at 0080 addressing same priority / Shin 00107)

transmit first uplink control information (UCI) to a cell belonging to the
CG1 and transmit a second UCI to a cell belonging to the CG2, (Haim at 0080, 00192 / Shin 00104, 00107)


wherein when the first UCI and the second UCI comprise identical UCI types and when
the CG I is the MCG and the CG2 is the SCG, the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) is configured to apply a first power control formula (Haim [00139-194 , equations 19-55/ Shin 0032 - WTRU may use a power control formula]) for a physical uplink shared channel (PUSCH) on the cell belonging to the CG 1, and a second power control formula (Haim [00139-194, equations 19-55)  / Shin 0032-67 – equations 1-13) for the PUSCH on the cell belonging to the CG2, (Haim at 0080, 00192 / Shin 0032-67)


wherein the PUSCH on the cell belonging to the CG1 is prioritized over the PUSCH on
the cell belonging to the CG2, (Haim [0093] / Shin 00104 wherein each power control formula power (Haim 00147, 00189, equations 24, 45-50 / Shin 0032-67 – equations 1-13) specifies a respective allocation of power for transmission to a respective cell.


8. (Original) The system of Claim 7, wherein:
when the first UCI comprises a HARQ-ACK and the second UCI does not include
HARQ-ACK, the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315]) is configured to apply a first power control formula (Haim [00139-194], equations 19-55 / Shin 0032-67 – equations 1-13) for a HARQ-ACK communication to the cell belonging to the CG1 and a second power control formula (Haim [00139-194], equations 19-55 / Shin 0044, 00137)  for a non-HARQ-ACK communication to the cell belonging to the CG2; and

the HARQ-ACK communication to the cell belonging to the CG1 is prioritized over the
non-HARQ-ACK communication to the cell belonging to the CG2, (Haim [00139-194 equations 19-55 / Shin 0032-67 – equations 1-13) wherein each power control formula specifies a respective allocation of power for transmission to a respective cell. (Haim [00139-194 equations 19-55 / Shin 0032-67 – equations 1-13)


9. (Original) A method for prioritizing transmissions and power allocations in a user
equipment (UE) (Haim Figs. 1&2[102] / Shin Fig. 3 WTRU 210) configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CG1) and a second CA group (CG2), Haim at 0059-0062, 0067 / Shin 0032-0033 comprising
:
prioritizing, according to an information type to be communicated, and allocating a
transmission power between a master CA Group (MCG) and a secondary CA Group (SCG),
(Haim at 0080 / Shin 00104-00109)

applying a priority tie-breaking to the prioritization and allocation,
(See, e.g. Haim at 0080 addressing same priority / Shin 00107)

transmitting a first uplink control information (UCI) to a cell belonging to the CG1 and a
second UCI to a cell belonging to the CG2, (Haim at 0080, 00192 / Shin 00104, 00107) and


when the first UCI and the second UCI comprise identical UCI types and when the CG1
is the MCG and the CG2 is the SCG, applying a first power control formula (Haim [00139-194 , equations 19-55/ Shin 0032 - WTRU may use a power control formula]) for a physical uplink
shared channel (PUSCH) transmission to the cell belonging to the CG1, and a second power
control formula (Haim [00139-194, equations 19-55) / Shin 0032-67 – equations 1-13) for the PUSCH transmission to the cell belonging to the CG2,

wherein the transmission to the cell belonging to the CG1 is prioritized over the
transmission to the cell belonging to the CG2, (Haim [00139-194], equations 19-55 / Shin 0032-67 – equations 1-13) wherein each power control formula specifies a respective allocation of power for transmission to a respective cell. (Haim [00139-194, equations 19-55) / Shin 0032-67 – equations 1-13)


10. (Original) The method of Claim 9, wherein when the first UCI comprises a HARQ-ACK and the second UCI does not include HARQ-ACK, … 

	The examiner notes that because language of claim 11 recites “when the first UCI comprises…” the following language is rendered as optional language. (See, e.g. MPEP 2111.04 II) To the extent that the language may be understood otherwise the claim is rejected as set forth with regard to claim 2 above. 

11. (Original) The method of Claim 9, further comprising:
assigning full power to a transmission to a cell in the MCG; and (Haim 0080-0081 – all available power / Shin 00158 – addressing full power)

assigning zero power to a transmission to a cell in the SCG. (Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power set to zero)


12. (Original) A method for prioritizing transmissions and power allocations in a user
equipment (UE) configured to communicate with a plurality of carrier aggregation (CA) groups
with at least a first CA group (CG1) and a second CA group (CG2), comprising:…

Claim 12 merely recites the same elements as recited in claims 1 and 2 and is rejected based on the same reasoning set forth above.
13. (Original) The method of Claim 12, further comprising:
assigning full power to a prioritized transmission to a cell in the MCG; and (Haim 0080-0081 – all available power / Shin 00158 – addressing full power)

assigning remaining power to a non-prioritized one of the transmission to a cell in the
SCG.  . (Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power)

14. (Original) The method of Claim 12, further comprising:
assigning full power to a prioritized transmission to a cell in the MCG; and (Haim 0080-0081 – all available power / Shin 00158 – addressing full power)

assigning zero power to a non-prioritized transmission to a cell in the SCG. (Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power set to zero)

15. (Amended) A method for prioritizing transmissions and power allocations in a
user equipment (UE) (Haim Figs. 1&2[102] / Shin Fig. 3 WTRU 210) configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CGl) and a second CA group (CG2), comprising: (Haim at 0059-0062, 0067 / Shin 0032-0033)

prioritizing, according to an information type to be communicated, and allocating a
transmission power between a master CA Group (MCG) and a secondary CA Group (SCG);
	(Haim at 0080 / Shin 00104-00109)

applying a priority tie-breaking to the prioritization and allocation;
(See, e.g. Haim at 0080 addressing same priority / Shin 00107)

transmitting a first uplink control information (UCI) in a physical uplink shared channel
(PUSCH) to a cell belonging to the CG 1 and a second UCI on the PUSCH to a cell belonging to
the CG2; (Haim at 0080, 00192 / Shin 00104, 00107)

transmitting a first hybrid automatic-repeat-request acknowledgement (HARQ-ACK) in a
physical uplink shared channel (PUSCH) (Haim 0075,0093 / Shin 0044, 00137) to a cell belonging to the CG1 and a second HARQ-ACK on a PUCCH to a cell belonging to CG2; and
	(Haim 0075,0093 / Shin 0044, 00137)

when the first UCI and the second UCI comprise identical UCI types and when the CG1
is MCG and the CG2 is the SCG, the processing circuitry (Haim at Fig. 1B[118] / Shin Fig. 3[315])  is configured to applying a first power control formula (Haim [00139-194 , equations 19-55/ Shin 0032 - WTRU may use a power control formula) for the physical uplink shared channel (PUSCH) on the cell belonging to the CG1 and a second power control formula (Haim [00139-194, equations 19-55) / Shin 0032-67 – equations 1-13) for the PUSCH on the cell belonging to the CG2, (Haim at 0080, 00192 / Shin 0032-67)

wherein the PUSCH on the cell belonging to the CG1 is prioritized over the PUSCH on
the cell belonging to the CG2, Haim [0093] / Shin 00104) wherein each power control formula specifies a respective allocation of power (Haim 00147, 00189, equations 24, 45-50 / Shin 0032-67 – equations 1-13) for transmission to a respective cell.


16. (Original) The method of Claim 15, further comprising:
assigning full power to a prioritized a transmission to a cell in the MCG; and
(Haim 0080-0081 – all available power / Shin 00158 – addressing full power)

assigning remaining power to a non-prioritized a transmission to a cell in the SCG.
(Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power)

17. (Original) The method of Claim 15, further comprising:
assigning full power to a prioritized a transmission to a cell in the MCG; and
(Haim 0080-0081 – all available power / Shin 00158 – addressing full power)

assigning zero power to a non-prioritized a transmission to a cell in the SCG.
(Haim 0080 – addressing “if no power available to the next lower priority channel / Shin 00104 – addressing power set to zero)


MOTIVATION TO COMBINE

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the various embodiments of Haim and/or Shin to realize the invention as claimed. (e.g. UE uplink control and hybrid automatic repeat-request), See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
                                                                                                                                                                                                     
/JOHN M HOTALING/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Only claims 18 and 24 actually recite a UE inclusive of a processor “configured to…”. 
        2 While Fig. 11 and 12, for example, disclose transmitting PUxCHx based on priorities, no specific priority order appears to be disclosed or calculated. 
        3 While Figs. 6-12 demonstrate assigning full power (e.g. at Fig. 11[1120], there appears to be no disclosure of exceeding the maximum power that is a linear value as claimed. 
        4 Applicants are encouraged to point out any language in the ‘620 specification supporting the recited functions process, or amend the claims to include language indicating that the recited processing circuitry is coupled to and under control of main processor 340 as argued. 
        5 Even if the specification discloses corresponding structure, the disclosure must be of "adequate" corresponding structure to achieve the claimed function. In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir.1994) (en banc) e.g. at 1311-12).
        6 See, e.g. In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65 and In re North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556,
        7 “Disclosed structure includes that which is described in a patent specification, including any alternative structures identified.” Serrano v. Telular Corp., 111 F.3d 1578, 1583, 42 USPQ2d 1538, 1542 (Fed. Cir. 1997).
        8 Because the claims lack written description support for the recited function, the examiner need not reach beyond the recited structure in demonstrating such teachings in the prior art. (See 112(6) claim construction and 112(1/2) above)